Title: To John Adams from Charles Francis Adams, 29 January 1826
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather
					Washington—January 29th 1826.
				
				Since my last letter the whole family have been suffering from violent colds. I did not escape lightly, on the contrary, I was two days in greater trouble than was ever occasioned me by any cold before. My father has also been attacked and indeed every member of our family in regular order. To make the assertion more general, I might say that the whole City had been under the influence of this cold. The Senate have at times been unable to form a quorum to do business and although we have had a great deal of smart debating in the House, I imagine that this epidemic has had very considerable influence upon the length of the discussions. The gentlemen who are the most knowing in political matters say, that this is a very smart but a very talking Congress and that the President has cut out so much work for them that there is but little probability of any adjournment until the latter part of May or June. This matters but little however, as they are in very good humour generally and they enliven the place. To be sure there are some exceptions to this observation, but only enough to give some zest to the Session.So much for politics, and what is to be said for fashion Why, literally nothing. I have secluded myself almost entirely from the world and consequently have but little to report. The Corps Diplomatique being large, have mere influence this Winter than usual, and as they entertain handsomely it is no mere than their due. My own studies and some duties which my father has lately imposed upon me, leave me scarcely any time even for exercise, and days slip away without number and find me a continual resident in the house without having breathed the external air.This will not do and so I say to myself, but much of my time is spent in forming resolutions for the future and time passes constantly without having put them into execution. I am now studying the Constitution of the United States, the very unsatisfactory Journal of the Federal Convention and the Federalist. This with a Review of Blackstone’s Commentaries employs my days and short as they are, leaves me but little time to do more than think of resolutions to walk—The weather here is execrably damp, to this we ascribe all the sickness. The case has been the same at Baltimore and Philadelphia; I sincerely hope that the clear cold of your climate has prevented indisposition among the population and even if it has not, that you Sir, have not suffered from it. The family however have been rather anxious about it however as they all know by experience in the inconveniences. of it—I remain / Your ever affectionate & dutiful / Grandson
					Charles Fras. Adams—
				
				
			